PER CURIAM.
After carefully considering the briefs and record on appeal, we affirm the judgment below. McCord v. Horace Mann Ins. Co., 390 F.3d 138 (1st Cir.2004) (de novo review).
Among other problems, land-use conflicts rarely support constitutional claims. Extreme circumstances are required to support substantive due process or equal protection claims. Exhaustion of state remedies is a prerequisite for procedural due process and Fifth Amendment takings claims. SFW Arecibo, Ltd. v. Rodriguez, 415 F.3d 135 (1st Cir.2005). Appellant made no showing that he satisfied any of these requirements.
Affirmed. See 1st Cir. R. 27.0(c).